
	
		II
		110th CONGRESS
		1st Session
		S. 854
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2007
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To modify the project for navigation, Union
		  River, Maine.
	
	
		1.Union River,
			 MaineThe project for
			 navigation, Union River, Maine, authorized by the first section of the Act of
			 June 3, 1896 (29 Stat. 215, chapter 314), is
			 modified by redesignating as an anchorage area that portion of the project
			 consisting of a 6-foot turning basin and lying northerly of a line commencing
			 at a point N 315,975.13, E 1,004,424.86, thence running north 61 degrees 27
			 minutes 20.71 seconds west about 132.34 feet to a point N 316,038.37, E
			 1,004,308.61.
		
